Citation Nr: 0705670	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  04-07 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for the service-connected lumbosacral strain.  



REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from July 1996 to July 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision issued 
by the RO.  

The veteran requested, and was scheduled for, a VA Travel 
Board hearing in January 2007, but failed to report for that 
hearing and provided no explanation for not appearing at the 
hearing.  The Board will therefore proceed with his appeal as 
though the request for a hearing had been withdrawn.  See 38 
C.F.R. § 20.704(d).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted, addressing VA's duties to notify the 
veteran of the evidence needed to substantiate a claim and 
assisting him or her in obtaining such evidence.  VCAA has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.   See also 38 C.F.R. § 3.159.  

Correspondingly, 38 C.F.R. § 3.159(b)(1) specifically 
requires that VA request that a claimant provide any evidence 
in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

In the present case, the veteran was not furnished with a 
VCAA letter prior to the appealed February 2002 rating 
action.  In letters issued in January and March of 2005, 
which primarily concerned the scheduling of an examination, 
the RO provided a cursory description of the relative duties 
of VA and the veteran but did not in any way request that he 
submit any and all relevant evidence in his possession.  No 
further corrective action was taken by the RO in this regard.  

Given the inadequacies of the two 2005 letters, the Board has 
preliminarily determined that a more comprehensive VCAA 
letter needs to be furnished to the veteran.  This corrective 
action must be taken at the RO level.  See 38 C.F.R. § 19.9.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claim.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claim, notify him of the 
type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  After completion of the above 
development, the veteran's claim should 
be readjudicated.  If the determination 
remains less than fully favorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

